Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ryan O’Neil Little appeals the district court’s order granting in part and denying in part Little’s motion to remove the district court’s previous order denying relief under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Little, No. 3:95-cr-00105-MOC-1 (W.D.N.C. Dec. 10, 2012). We further deny Little’s motion for return of all materials and property held by USP Lee County. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.